Citation Nr: 0928371	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-43 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected eczema. 

2.  Entitlement to service connection for varicose veins, to 
include as secondary to service-connected bilateral knee 
strain and eczema.

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left knee strain.

5.  Entitlement to a rating in excess of 30 percent for 
eczema of the arms, legs and back.




REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980 and from November 1980 to November 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2004 and July 2007 rating decisions. 

It is noted that the California Department of Veterans 
Affairs is still listed as the representative of record; 
however, during the adjudication of the Veteran's claims he 
relocated from California to the Philippines and he was 
unrepresented at his hearing before the Board.  The Veteran 
advised that he wanted to have his hearing notwithstanding 
the lack of representation.

It is also noted that the Veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU) 
in 2008.  To date, this claim has not been adjudicated and it 
is, therefore, referred to the RO for appropriate action.

The issue of entitlement to service connection for varicose 
veins is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's depression is neither the result of his 
time in service nor is it secondary to a service-connected 
disability. 

3.  The Veteran did not contract hepatitis B during his time 
in service.

4.  The Veteran has demonstrated both flexion and extension 
in his left knee that exceed the limitation of motion 
required for a compensable rating during all periods of time 
under review.

5.  The Veteran has no objective signs of instability in the 
left knee.

6.  The Veteran's eczema does not cover more than 40 percent 
of his entire body or 40 percent of the exposed areas of his 
body.

7.  The Veteran has not been prescribed systemic therapy to 
treat eczema.


CONCLUSIONS OF LAW

1.  Criteria for service connection for depression have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).

2.  Criteria for service connection for hepatitis B have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Criteria for a rating in excess of 10 percent for left 
knee strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5257, 5260, 5261 (2008).

4.  Criteria for a rating in excess of 30 percent for eczema 
of the arms, legs and back have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.16, 4.118, DC 7806 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.


For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In this case, VA did not provide sufficient notice prior to 
initial adjudication and did not provide proper notice in its 
correspondence.  Specifically, VA sent letters to the Veteran 
in March 2005, June 2005, March 2006, March 2007, and 
September 2008 that informed him of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
instructed to submit evidence showing that his eczema and 
knee disabilities had worsened and to submit evidence of the 
impact that his worsened conditions have had on his 
employment and daily life.  The diagnostic codes pertaining 
to eczema were also provided in the September 2007 Statement 
of the Case; knee rating criteria were provided in the 
October 2004 Statement of the Case.  Although the notice 
letters were not sent before the initial RO decision in these 
matters and the rating criteria were provided in statements 
of the case as opposed to correspondence specifically for the 
purpose of informing the Veteran pursuant to the VCAA, the 
Board finds that the Veteran is not prejudiced by the Board 
moving forward with a decision at this time as a reasonable 
person would be expected to understand what evidence is 
needed to substantiate his claims in light of the various 
communications from VA.  Also, the transcript of the 
Veteran's participation in the video conference hearing in 
January 2009 reflects that he clearly set forth his 
contentions and expressed an understanding of the claims on 
appeal.  Accordingly, the Board finds that the errors in 
providing notice are not prejudicial.  It is important to 
note that neither the Veteran nor his representative have 
asserted that there is a problem with the notice provided to 
the is Veteran.

As for VA's duty to assist, the Board finds that VA has 
complied with its obligations under the VCAA by aiding the 
Veteran in obtaining evidence, affording him a physical 
examinations, obtaining a medical opinion as to the nature 
and severity of his left knee and skin disabilities, and by 
affording him the opportunity to give testimony before the 
Board in January 2009.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
The record includes his service treatment records, post-
service treatment records from private sources identified by 
the Veteran, VA examination reports, statements from the 
Veteran and the January 2009 hearing transcript.  

The Board notes that a VA examination has not been provided 
regarding the Veteran's claims of entitlement to service 
connection for a psychiatric disability nor for hepatitis 
because VA is not required under 38 C.F.R. § 3.159(c)(4) to 
provide such an examination or to obtain a medical opinion.  
While the Veteran is competent to testify as to the presence 
of observable symptomatology, his testimony alone does not 
give rise to the low threshold of evidentiary requirements 
for VA's duty to exist pursuant to McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Specifically, there is no evidence of 
in-service psychiatric disability nor hepatitis and no 
evidence other than the speculation of the Veteran that the 
disabilities began during service or as a consequence of 
service or service-connected disability.  As discussed more 
fully below, the evidence as a whole does not support the 
Veteran's contentions.  As such, the Board finds that the 
examinations provided by VA in connection with the Veteran's 
claims for increased ratings are adequate for rating purposes 
and the lack of examinations on the other claims is not 
neglect or error on behalf of VA.  As such, the Board will 
now turn to the merits of the Veteran's claims.

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131.  Establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an 
alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 
10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Establishing service connection on a secondary basis, 
therefore, requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.

Depression

The Veteran contends that he developed depression as a result 
of his service-connected eczema.  He testified at a hearing 
before the Board in January 2009 that his claim had been 
denied because his depression had been attributed to a post-
service back injury and not to his service-connected eczema.  
The Veteran indicated that he had undergone unsuccessful back 
surgery in 2000, which had failed to alleviate his pain, and 
he continues to be impaired in his activities of daily living 
and employment by his back.  Nevertheless, the Veteran 
maintains that his depression is actually the result of his 
service-connected eczema because the skin condition is 
painful.

Service treatment records fail to show any complaints of 
depression or any psychiatric treatment. The Veteran 
specifically denied any depression at various medical 
examinations.  His post-service treatment records do show a 
diagnosis of depression and the use of medication to treat 
depression.  

A review of the medical evidence reveals that there is no 
medical opinion of record suggesting that the Veteran's 
depression is a direct result of his time in service.  As 
such, service connection for depression on a direct basis is 
denied as there is no evidence of in-service incurrence of 
the psychiatric disability.

At his hearing before the Board, the Veteran testified that 
he had been told that his depression was secondary to his 
skin condition; however, such a statement is not found from 
any of the doctors the Veteran alluded to and a lay person's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Accordingly, the Board cannot accept the Veteran's statement 
as sufficient evidence to link the currently diagnosed 
depression to his service-connected skin disorder.

In June 2003, a private psychologist indicated that he had 
been treating the Veteran for several months for chronic pain 
symptoms, with associated mood and sleep disturbance.  He 
stated that physical symptoms such as the Veteran's 
dermatology condition were likely exacerbated by his anxiety 
as opposed to the Veteran's skin condition causing his 
depression.  The hand-written note does not include any 
rationale for the opinion.

The Veteran underwent a VA skin examination in July 2005.  
The examination report does not include any indication that 
the Veteran's skin condition caused or exacerbated 
psychiatric problems.  

In April 2006, the Veteran had a mental health consultation, 
where it was noted that he had severely injured his back in 
2003 while working for the postal service (where he had 
worked for 20 years).  He subsequently had three surgeries on 
his back, which provided him little relief, and he had 
attempted to return to work, but was unable to tolerate the 
schedule.  The Veteran indicated that he was having a 
difficult time obtaining either worker's compensation or an 
early pension.  It was noted that the Veteran was only able 
to sleep about 4 hours per night before being awakened by 
pain.  The Veteran began receiving medication for depression 
in December 2005.  With regard to the question of the 
relationship between the Veteran's psychological problems to 
his pain/injury, the doctor indicated that many of the 
Veteran's problems occurred after his injury and subsequent 
rehabilitation; the doctor explained that the transition from 
a busy work-life and the onset of chronic pain both 
contributed to the Veteran's depressed mood and disconnection 
from the aspects of his life that he once enjoyed.  At the 
consult, the Veteran presented a note indicating that he 
should ask the doctor whether his eczema was causing his 
depression, but the doctor failed to endorse such a theory in 
his examination report.

In July 2007, the Veteran disagreed that his eczema had not 
been a triggering factor in his depressive disorder; 
indicating that he believed his skin condition, in 
conjunction with his back disability, caused his depression.  
While the Veteran believes that his depression is caused 
either by his service-connected skin condition or by his time 
in service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his 
depression and either his skin condition or his time in 
service.

In June 2007 and August 2008, psychiatric screens failed to 
show evidence of depression.  As such, it is not clear 
whether the Veteran continues to have depression.  In any 
event, the medical evidence clearly reflects that he does not 
experience depression as a result of service or service-
connected disability nor is any such psychiatric disability 
aggravated by a service-connected disability.  While it was 
suggested that the Veteran's eczema might be exacerbating his 
anxiety, the medical statement included no rationale and 
cannot be accepted as a favorable opinion as the United 
States Court of Appeals for Veterans Claims (Court) 
specifically found in Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), that a medical opinion that contains only data 
and conclusions is accorded no weight.  The Court had 
previously found that an opinion that is unsupported and 
unexplained is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Consequently, 
the only opinion that is given weight is the VA mental health 
consultation note dated in April 2006 which is well-reasoned 
and includes an explanation for the etiology of any 
depression.   

It was noted that the Veteran's skin condition began in 
service, but he was nevertheless able to work for many years 
thereafter, despite his skin condition.  In approximately 
2000, the Veteran injured his back which eventually prevented 
him from working; as a result, he began to develop feelings 
of depression.  These feelings persisted, because medical 
intervention was unable to ease the back disability.  This 
history is clearly outlined in the medical evidence and the 
Board finds it consistent with the medical opinion included 
in the treatment notes.  Accordingly, the medical evidence 
fails to support the Veteran's contention that he developed 
depression as a result of his service-connected skin 
disorder.  Therefore, service connection is also denied on a 
secondary basis either as due to a service-connected 
disability or aggravated by a service-connected disability.

Hepatitis B

The Veteran testified at a hearing before the Board in 
January 2009 that he believed he contracted hepatitis B while 
serving on board the U.S.S. Duluth.  His rationale was that 
several other people on the ship were positive for hepatitis 
B; he also alleged that the water on the ship was 
contaminated as a result of traveling to underdeveloped parts 
of the world; he indicated that the ship's crew shared the 
same plates and silverware.  These were the same contentions 
that he previously voiced in a July 2007 statement.  In a 
letter received in March 2004, the Veteran suggested that 
pain medication and antidepressant medication he had taken 
caused him to contract hepatitis B.  He has also contended 
that treatment for his eczema rendered him more susceptible 
to contracting hepatitis B.  The Veteran has not provided 
medical evidence to support any of his theories of 
entitlement.  Additionally, while the Veteran alleged that a 
number of his shipmates were positive for hepatitis B, he has 
not provided any names and/or other identifying information 
to develop this aspect of his claim.  
 
Upon medical examination in October 1984, the Veteran denied 
having hepatitis B.  In April 2004, a VA doctor noted that 
the Veteran was positive for hepatitis B, but found no 
obvious risk factors for hepatitis B other than eczema and 
working with large volumes of material handled by others as a 
postal worker (and it is noted that the Veteran worked as a 
mail handler at the post office for many years).  It was 
noted that the Veteran had back surgery in 2000, which 
included a blood transfusion.

In August 2004, the Veteran indicated that he had been told 
by the doctor who had diagnosed him with hepatitis B that his 
eczema treatment had increased his risk of contracting 
hepatitis B.  Although the earlier treatment note clearly 
shows that eczema was listed as a risk factor, there is no 
suggestion in the record that it or the treatment of that 
disorder caused this Veteran to contract hepatitis B.  
Furthermore, there is no evidence from this doctor or anyone 
else suggesting such an etiology for the contraction of 
hepatitis B.

While the Veteran believes that his hepatitis B is related to 
his time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  He is certainly competent to 
testify as to symptoms which are non-medical in nature, 
however, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
As such, the Veteran's opinion standing alone is insufficient 
to provide the requisite nexus between hepatitis B and his 
time in service and/or his service-connected eczema.

After carefully reviewing all of the evidence of record, the 
Board finds that the Veteran was found to have hepatitis 
decades after his discharge from service and the medical 
evidence does not support any of his theories of entitlement.  
Specifically, there is no medical evidence reflecting that 
sharing utensils with fellow servicemen caused this Veteran 
to contract hepatitis, that treatment for a skin disorder 
caused this Veteran to contract hepatitis, nor that traveling 
to under-developed parts of the world caused him to contract 
hepatitis.  The theories are all based on speculation and 
cannot be the basis for a grant of entitlement to service 
connection.  Consequently, service connection for hepatitis 
is denied on a direct as well as on a secondary basis.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Left knee strain

The Veteran was granted service connection for a left knee 
disability in a July 2004 rating decision which assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
based on loss of flexion.  The Veteran contends that a higher  
rating is warranted because he experiences pain daily and 
must wear a knee brace.  He testified before the Board in 
January 2009 that his left knee bothered him every day.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the Veteran's left knee disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5260 based on limitation of flexion of the knee.  A 
noncompensable rating is assigned when flexion of the leg is 
limited to 60 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees; and a 20 percent rating is 
assigned when flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, also found at 38 C.F.R. § 4.71a, a 
noncompensable rating is assigned when extension of the leg 
is limited to 5 degrees; a 10 percent rating is assigned when 
extension of the leg is limited to 10 degrees; and, a 20 
percent rating is assigned when extension is limited to 15 
degrees.

The Veteran has had the range of motion in his left knee 
measured on several occasions throughout the course of his 
appeal.  Upon VA examination in April 2004, he demonstrated 
range of motion in his left knee from 0-110 degrees; at 
another VA examination in June 2007, the Veteran demonstrated 
range of motion in his left knee from 0-70 degrees.  At that 
time, the examiner noted the presence of pain with 
manipulation of the left knee, but the Veteran was able to 
repeat this motion three times and the examiner did not find 
that the pain further diminished the Veteran's range of 
motion beyond 70 degrees.  As such, the Veteran has 
consistently demonstrated flexion and extension that exceed 
the limit of what is required for assignment of even a 
noncompensable rating.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifest by adequate evidence of disabling pathology, 
especially when it is due to pain.  See 38 C.F.R. § 4.40.  It 
is noted that the Veteran does have pain on range of motion 
testing, but it has not been shown that the pain diminishes 
his range of flexion beyond 70 degrees.  Additionally, range 
of motion was not diminished by repetitive motion upon 
testing.  

It is noted that x-rays dated in February 2004 show mild 
degenerative changes in the Veteran's left knee.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations shall be rated 
as 20 percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Given the evidence of limitation of motion that does not 
reach a compensable level, a 10 percent rating was assigned 
based on the x-ray findings.  The Board finds that the 
assignment of a single 10 percent rating is appropriate for 
the knee joint and that a higher rating is not available as 
the rating is for the left knee joint only.  As specifically 
stated in the regulations, separate ratings are not assigned 
for loss of motion and painful motion in an arthritic joint.

In determining that the highest possible rating is assigned, 
the Board has also considered evaluating the knee based on 
other limitations, such as instability.  See 38 C.F.R. 
§ 4.71a Diagnostic Code 5257.  Under this diagnostic code, a 
10 percent rating is assigned for slight impairment of the 
knee involving either recurrent subluxation or lateral 
instability; a 20 percent rating is assigned for either 
moderate subluxation or moderate lateral instability.  

While the Veteran reported that he currently wears a knee 
brace, no laxity was found at either VA examination.  VA 
treatment records similarly fail to show any findings of left 
knee instability.  Because a review of the medical and lay 
evidence fails to show that the Veteran has instability in 
his left knee, a higher rating may not be assigned under 
Diagnostic Code 5257.

In August 2007, the Veteran suggested that his left knee 
should be rated under Diagnostic Code 5258.  Under this 
criteria, a 20 percent rating is assigned when the semilunar 
cartilage is dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  The Board 
notes that this diagnostic code deals with injuries to the 
meniscus and a review of the Veteran's claims file does not 
reveal any problems with the meniscus in the Veteran's left 
knee.  Rating by analogy is certainly available under 
38 C.F.R. § 4.20 when there is not a diagnostic code that 
sets forth criteria for assigning disability evaluations for 
the exact disability experienced by the veteran.  The 
unlisted condition is rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  Here, there is no evidence of meniscal problems 
or locking.  As such, the use of Diagnostic Code 5258 is not 
appropriate for rating the Veteran's left knee disability.

After a complete review of the record evidence and all rating 
criteria for knee disabilities, the Board finds that a rating 
higher than 10 percent cannot be assigned on a schedular 
basis for any period of time on review.  The Board notes that 
if an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made 
under 38 C.F.R. § 3.321(b)(1).  The Court has held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step 
inquiry, the responsibility for which may be shared among the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Thun v. Peake, 
22 Vet. App. 111 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This means that 
initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made 
whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms." 

In this case, the medical evidence fails to show anything 
unique or unusual about the Veteran's left knee disability 
that would render the schedular criteria inadequate.  The 
Veteran's main knee symptoms include pain and limitation of 
motion, both of which are specifically accounted for in the 
rating criteria and the 1- percent rating assigned under 
Diagnostic Codes 5003 and 5260.  The Veteran has not been 
shown to have marked interference in his ability to work 
solely because of his knee nor has he required 
hospitalization because of the knee.  Additionally, the 
Veteran has not suggested and the record does not include a 
claim of entitlement to a total rating based on 
unemployability caused by the knee.  Accordingly, referral 
for consideration of an extraschedular rating is not 
warranted and the claim is denied.

Eczema of the arms, legs and back

The Veteran was initially granted service connection for 
eczema in 2001 and he was assigned a 10 percent rating.  In 
May 2005, he filed a claim indicating that his eczema was 
worse than it was rated at that time.  The Veteran contends 
that his eczema covers a large portion of his body.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's eczema is rated as 30 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which allows for the 
assignment of a 30 percent rating when eczema covers either 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected; or when systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is assigned when eczema covers either more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas affected; or, when constant, or near-constant, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.

The Veteran testified before the Board in January 2009 that 
he had received several shots of immunosuppressants for his 
eczema (one in 2003).  The Veteran stated that he was also 
provided with an ointment for his eczema. 

At a VA examination in July 2005, the examiner indicated that 
the Veteran's eczema had been treated for the last five years 
with Diprolene and Absorbase.  The Veteran reported mild 
itching related to his eczema.  An examination of the 
Veteran's skin revealed confluent raised purple and 
erythematous plaques in a rather diffuse manner around both 
lower legs.  The condition impacted approximately 50 percent 
of his lower legs, 1 percent of his left elbow, and 10 
percent of his buttocks.  Overall, the examiner estimated 
that the skin condition covered approximately 3 percent of 
the Veteran's entire body.

In September 2005, it was noted that the Veteran had severe 
nummular eczema; in October 2005, it was noted that the 
Veteran was using prednisone to treat his skin condition; 
other records indicate the use of Clobetasol.  It was noted 
that the eczema affected regions of the lower legs, elbows 
and hands.

The Veteran underwent another VA examination in April 2007 
where he reported using a cream to treat his skin condition.  
The examiner indicated that the rash did not prevent any 
activities.  The examiner indicated that the skin condition 
impacted approximately 50 percent of the Veteran's lower 
legs, 10 percent of the upper legs and buttocks, and 
involving the elbows, such that approximately 5 percent of 
his arms were impacted.  The examiner found no visible 
lesions on the back, abdomen or chest.  Overall, the examiner 
estimated that approximately 5 percent of the Veteran's 
entire body was affected and approximately 5 percent of his 
sun-exposed areas were affected.  Color photos were taken in 
conjunction with the VA examination, but they fail to show 
that the Veteran's skin condition is different than was 
described by the VA examiner.

In July 2007, the Veteran wrote a letter asserting that a 
higher rating was warranted for his skin condition.  He 
argued that the VA doctors would not prescribe systemic 
therapy, reasoning that he had too many open lesions.  While 
this medical conclusion is not recorded in the medical 
evidence of record, the fact remains that the Veteran has not 
been prescribed a systemic therapy for his skin condition.

Following a complete review of the record evidence, the Board 
finds that a rating higher than 30 percent is not warranted.  
Specifically, the Veteran has at no time had more than 40 
percent of his entire body or 40 percent of his sun-exposed 
skin affected by the service-connected skin disorder.  
Additionally, he has not been prescribed constant or near-
constant systemic therapy.  Interestingly, the Veteran has 
been awarded a 30 percent rating even though the medical 
evidence does not reflect that his eczema covers either 20 
percent of his entire body or 20 percent of his exposed 
areas.  The photographs show significant eczema and the 
Veteran is quite fortunate to have been assigned the 30 
percent rating in recognition of this fact as the objective 
findings do not support the assignment of a rating higher 
than 10 percent under Diagnostic Code 7806.

As with the Veteran's knee disability, the Board has also 
considered whether an "extra-schedular" evaluation is 
warranted.  The Veteran has submitted no evidence showing 
that his skin disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation and there is no evidence of the need 
for frequent periods of hospitalization because of the skin 
disability.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the Veteran and higher 
ratings are denied.





ORDER

Service connection for depression, to include as secondary to 
eczema, is denied. 

Service connection for hepatitis B is denied.

A rating in excess of 10 percent for left knee strain is 
denied.

A rating in excess of 30 percent for eczema of the arms, 
legs, and back is denied.


REMAND

The Veteran testified before the Board in January 2009 that a 
decision on his varicose veins had been made without the 
benefit of a medical examination.  The Veteran indicated that 
a doctor had explained to him that his right leg injury was 
the root cause of the varicose veins. 

Service treatment records demonstrate that the Veteran was 
found to have bilateral varicosities on his ankles.  The 
Veteran also complained about having leg cramps at a medical 
examination in October 1984.

At a VA examination in August 2003, the examiner stated that 
the Veteran had varicose veins in both legs that had been 
coming on gradually and which seemed to be worse in the right 
leg.   The examiner indicated that the complaints of cramping 
in service were consistent with his leg injury.  The examiner 
did not, however, render an opinion as to the etiology of the 
Veteran's varicose veins.  At a VA examination in June 2007, 
the Veteran reported that the puncture wounds to his legs in 
service resulted in the development of varicose veins.  Once 
again, the examiner failed to provide an opinion regarding 
the Veteran's theory.

While the Veteran's varicose veins have been discussed at 
several VA examinations, the record does not contain a 
medical opinion as to whether the Veteran's varicose veins 
are causally related to his active service.  The Board finds 
that a medical opinion that speaks to the etiology of the 
diagnosed varicose veins is necessary and required pursuant 
to 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (discussing the four elements to 
consider in determining whether a VA medical examination must 
be provided).

Therefore, this matter is remanded for the following action:

1.  Obtain VA treatment records from 
October 2008 to the present.
  
2.  After current treatment records are 
obtained, schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his varicose 
veins.  The examiner should be provided 
with the Veteran's claims file and any 
opinion offered should be supported by a 
full rationale.  The examiner should 
specifically discuss all in-service 
findings of varicose veins and the state 
of the disability (if any) at the time of 
the Veteran's discharge from service.  
The examiner should render an opinion as 
to whether it is as likely as not (50 
percent or greater) that the Veteran's 
varicose veins are the result of either 
his time in service, or of a service-
connected disability.

3.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


